DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Claim Objections
Claim 5 objected to because of the following informalities:  it recites “the first 10 region”, which seems to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite “the silicon layer including metallic silicon as a main material”. The disclosure as originally filed does not recite “metallic silicon”. Further, silicon is not inherently metallic, as it is commonly understood to be semiconductive (see “Silicon” [retrieved from https://en.wikipedia.org/wiki/Silicon on 3/9/2022]). Therefore a skilled artisan would not understand the inventor to have possession of the claimed invention as of the effective filing date. Claims 2-8 are rejected based on their dependence from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “the silicon layer including metallic silicon as a main material”. Silicon is not inherently metallic, as it is commonly understood to be semiconductive (see “Silicon” [retrieved Claims 2-8 are also rejected based on their dependence from claim 1. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Influence on the addition of Half-Heusler nanoparticles on the thermoelectrical properties of an N-type magnesium-silicon-tin alloy” to Bernard-Granger.
Regarding claims 1 and 3-5, Bernard-Granger teaches a thermoelectric material comprising
a parent phase including an MgSiSn alloy as a main component (Fig. 2(a) shows a microscopic view of the parent phase, identified as “Mg2Si0.3875Sn-0.6Sb0.0125” in the right column of p. 5)
a void formed in the parent phase (Figs. 2(a), 3(a), 3(b) show microscopic views of the “lamellar second phase” which takes up volume that would otherwise be filled with the parent phase; therefore the locations of the lamellar second phase correspond to voids formed in the parent phase)
a layer formed on at least a wall surface of the void (Figs. 3(a), 3(b) specifically show how the lamellar second phase is present through the whole of the void, and is therefore necessarily formed on at least a wall surface of the void).
per Abstract; oxygen is present in the thermoelectric material but concentrated in nodules, per Fig. 2, Table 1, bottom of right column of p. 6 through p. 7).
Per claim 3, the silicon layer is formed from amorphous Si (middle of right column of p. 6).
Per claims 4 and 5, the parent phase (Fig. 2(a)) includes a second region (grey “surrounding material” of Fig. 3(a)) and a first region (“bright inclusions”, such as those in ellipses in Fig. 3(a)) in which chemical compositions of the MgSiSn alloy differ from each other (Table 1, right column of p. 6). The composition ratio of Sn in the first region is (0.66/(1.93+0.66+0.41) = 0.22, higher than the composition of Sn (0.52/(2.05+0.43+0.52)) = 0.17 in the second region. The composition ratio of Si in the second region (0.43/(2.05+0.43+0.52)) = 0.143, is higher than in the first region, (0.41/(1.93+0.66+0.41)) = 0.137.
The first region is adjacent to the second region.

Claim Rejections - 35 USC § 103

Claims 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard-Granger as applied to claim 1 above.
Regarding claim 2, Bernard-Granger teaches the limitations of claim 1. MgO is present in the thermoelectric material in a quantifiable amount (Fig. 3, Table 1, paragraph spanning p. 6 and 7), although the amount is not provided in terms of wt. %. The reference teaches that the presence of the MgO depends on the addition of nanoparticles (left column of p. 6 contrasts “SD” material and “HH” material including nanoparticles; right column of p. 6: “Such nodules were not observed in the SD material.”); therefore a skilled artisan would understand that the proportion of MgO depends on an amount of nanoparticles added. The reference also teaches that the amount of nanoparticles added as a proportion of volume can affect the thermal conductivity of a thermoelectric material (right column of p. 5, right column of p. 8). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the MgO content, as a consequence of varying the amount of nanoparticles added, in order to optimize thermal conductivity.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 7, Bernard-Granger teaches the limitations of claim 1. The reference teaches that the presence of the silicon layer depends on the addition of nanoparticles (left column of p. 6 contrasts “SD” material and “HH” material including nanoparticles; right column of p. 6: “Such a lamellar second phase was not present in the SD material.”); therefore a skilled artisan would understand that the proportion of silicon layer, and the void content taken up by silicon layer, depends on an amount of 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 8, Bernard-Granger teaches the limitations of claim 1. The MgSiSn alloy does not specifically have Ge substituted for a portion of the Sn. However, the reference elsewhere teaches that substituting Ge for Sn (in “NEAT materials” discussed in the right column of p. 5) is a conventional modification in optimizing thermal conductivity. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute Ge for a portion of the Sn of the MgSiSn alloy in order to achieve an optimized thermal conductivity.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,782,927 to Nicolaou, and further in view of Bernard-Granger.
Regarding claim 9, Nicolaou teaches a thermoelectric module (“thermoelectric energy converter” of C2/L13-24) comprising
an n-type thermoelectric material formed body (“negative branch”) doped with P, As, Sb, Bi (C2/L66-C3/L17, C3/L31-C4/L29, C6/L45-50)
a p-type thermoelectric material formed body (“positive branch”) doped with Ag, Cu, Au (C6/L30-45)
wherein the n-type thermoelectric material formed body and the p-type thermoelectric material formed body include a parent phase including an MgSiSn alloy as a main component. Nicolaou teaches that the thermoelectric materials of the bodies are judged by a figure of merit that is inversely proportional to the thermal conductivity (C2/L33-46, C4/L43-48), but does not specifically teach a void formed in the parent phase and a silicon layer adhering to at least a wall surface of the void.
Bernard-Granger teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a parent phase including an MgSiSn alloy with the structure disclosed in that reference in order to reduce thermal conductivity and improve the figure of merit (p. 5). 
Consequently, a skilled artisan would form the n-type thermoelectric material to be similar to that of Bernard-Granger to achieve the desired benefits, wherein Bernard-Granger teaches a thermoelectric material comprising
a parent phase including an MgSiSn alloy as a main component (for instance, Fig. 2(a) shows a microscopic view of the parent phase, identified as “Mg2Si0.3875Sn-0.6Sb0.0125” in the right column of p. 5)
a void formed in the parent phase (Figs. 2(a), 3(a), 3(b) show microscopic views of the “lamellar second phase” which takes up volume that would otherwise be filled with the parent phase; therefore the locations of the lamellar second phase correspond to voids formed in the parent phase)
a layer formed on at least a wall surface of the void (Figs. 3(a), 3(b) specifically show how the lamellar second phase is present through the whole of the void, and is therefore necessarily formed on at least a wall surface of the void).
per Abstract; oxygen is present in the thermoelectric material but concentrated in nodules, per Fig. 2, Table 1, bottom of right column of p. 6 through p. 7).
While Bernard-Granger specifically teaches an n-type thermoelectric material doped with Sb, the reference is clear that the recited benefits can be achieved in p-type materials as well (left column of p. 5). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the p-type thermoelectric material body of modified-Nicolaou with the void and silicon layer adhering to at least a wall surface of the void in order to achieve the desired benefits.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Effect of antimony-doping and germanium on the highly efficient thermoelectric Si-rich Mg2(Si,Sn,Ge) materials”, “Morphology modulation of SiC nano-additives for mechanical robust high thermoelectric performance Mg2Si-1-xSnx/SiC nano-composites”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726